KNOLL, Judge.
MOTION TO DISMISS
The plaintiff-appellee, Sheldon Ledoux, moves to dismiss the suspensive appeal of the defendant-appellant, Bay State Management Corporation, on the ground that the defendant failed to file a suspen-sive appeal bond within the delays required by law.
On June 26,1985, the City Court of Opel-ousas rendered a judgment against the defendant. On July 3, 1985, the defendant filed for a suspensive appeal. The trial court granted the appeal and set the sus-pensive appeal bond at $2000.00 on July 8, 1985. On July 24, 1985, the trial court changed the amount of the suspensive appeal bond to $7,500.00. The defendant did not file the suspensive appeal bond until August 22, 1985.
Louisiana Code of Civil Procedure Article 5003 provides in pertinent part:
A. An appeal from a judgment rendered by a ... city court ... may be taken only within ten days from the date of the judgment or from the service of notice of judgment, when such notice is necessary.
******
In order to perfect a suspensive appeal from a judgment of a city court, a suspen-sive appeal bond must be filed within the appropriate ten day delay for taking an appeal as provided by La.C.C.P. Article 5003. Gissel v. Sehdeva, 413 So.2d 1370 (La.App. 1st Cir.1982).
The defendant timely filed for a suspen-sive appeal on July 3, 1985. However, the defendant failed to timely file the suspen-sive appeal bond.
Therefore, the suspensive appeal is hereby dismissed and converted into a devolu-tive appeal. Savoie v. Estate of Rogers, 433 So.2d 1140 (La.App. 3rd Cir.1983).
SUSPENSIVE APPEAL DISMISSED AND CONVERTED INTO A DEVOLU-TIVE APPEAL.